Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 26, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-115644 EPL Intermediate, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4092105 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3535 Harbor Blvd., Suite 100 Costa Mesa, California (Address of Principal Executive Offices) (Zip Code) (714) 599-5000 (Registrants Telephone Number, Including Area Code) 3333 Michelson Drive, Suite 550 Irvine, CA 92612 (Former Address if Changed from Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated o Filer Accelerated Filer o Non-Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of November 9, 2007, the registrant had 100 shares of its common stock, $.01 par value, outstanding. TABLE OF CONTENTS Item Page PART I  FINANCIAL INFORMATION 1 . Condensed Consolidated Financial Statements (Unaudited) 3 2 . Managements Discussion and Analysis of Financial Condition and Results of Operations 15 3 . Quantitative and Qualitative Disclosures About Market Risk 24 4 T. Controls and Procedures 24 PART II  OTHER INFORMATION 1 . Legal Proceedings 24 1 A. Risk Factors 25 6 . Exhibits 26 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements EPL INTERMEDIATE, INC. (A Wholly Owned Subsidiary of El Pollo Loco Holdings, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands) DECEMBER 27, SEPTEMBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Notes and accounts receivablenet Inventories Prepaid expenses and other current assets Income taxes receivable 68 - Deferred income taxes Total current assets PROPERTY OWNEDNet PROPERTY HELD UNDER CAPITAL LEASESNet GOODWILL DOMESTIC TRADEMARKS OTHER INTANGIBLE ASSETSNet OTHER ASSETS TOTAL ASSETS $ $ See notes to condensed consolidated financial statements. (continued) 3 EPL INTERMEDIATE, INC. (A Wholly Owned Subsidiary of El Pollo Loco Holdings, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share data) DECEMBER 27, SEPTEMBER 30, 2006 LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES: Revolving credit facility $ $ - Current portion of note payable Current portion of obligations under capital leases Accounts payable Accrued salaries Accrued vacation Accrued insurance Accrued income taxes payable - Accrued interest Accrued advertising 58 Other accrued expenses and current liabilities Total current liabilities NONCURRENT LIABILITIES: Senior secured notes (2009 Notes) Senior unsecured notes (2013 Notes) PIK Notes (2014 Notes) Note payableless current portion Obligations under capital leasesless current portion Deferred income taxes Other intangible liabilitiesnet Other noncurrent liabilities Total noncurrent liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDER'S EQUITY Common stock, $.01 par value20,000 shares authorized; 100 shares issued and outstanding - - Additional paid-in-capital Retained earnings (accumulated deficit) 49 ) Total stockholder's equity TOTAL $ $ See notes to condensed consolidated financial statements. (concluded) 4 EPL INTERMEDIATE, INC. (A Wholly Owned Subsidiary of El Pollo Loco Holdings, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Amounts in thousands) 13 Weeks Ended September 30, 39 Weeks Ended September 30, OPERATING REVENUE: Restaurant revenue $ Franchise revenue Total operating revenue OPERATING EXPENSES: Product cost Payroll and benefits Depreciation and amortization Other operating expenses Total operating expenses OPERATING INCOME INTEREST EXPENSENet INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES NET INCOME (LOSS) $ $ ) $ $ ) See notes to condensed consolidated financial statements. 5 EPL INTERMEDIATE, INC. (A Wholly Owned Subsidiary of El Pollo Loco Holdings, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) 39 Weeks Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization of property and intangible assets Stock-based compensation expense Interest accretion Loss on disposal of assets 4 Amortization of deferred financing costs Amortization of negative leasehold interest ) ) Deferred income taxes ) Changes in operating assets and liabilities: Notes and accounts receivablenet ) ) Inventories 76 ) Prepaid expenses and other current assets ) ) Income taxes receivable / payable Other assets 69 ) Accounts payable Accrued salaries and vacation ) Accrued insurance Other accrued expenses and current and noncurrent liabilities Net cash provided by operating activities CASH FLOW FROM INVESTING ACTIVITIES: Proceeds from asset disposition 2 Purchase of franchise restaurants - ) Purchase of property ) ) Payment of acquisition costs (2,949 ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock 28 - Repurchase of common stock - ) Proceeds from borrowings - Payment of obligations under capital leases ) ) Payments on debt ) ) Deferred financing costs ) ) Net cash used in financing activities ) ) See notes to condensed consolidated financial statements. (continued) 6 EPL INTERMEDIATE, INC. (A Wholly Owned Subsidiary of El Pollo Loco Holdings, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) 39 Weeks Ended September 30, INCREASE IN CASH AND CASH EQUIVALENTS $ $ CASH AND CASH EQUIVALENTS Beginning of period CASH AND CASH EQUIVALENTS End of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATIONCash paid during the period for: Interest (net of amounts capitalized) $ $ Income taxes $ - $ 2 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING ACTIVITIES: Unpaid purchases of property and equipment $ $ Recording of amounts due to predecessor stockholders in connection with acquisition $ $ - See notes to condensed consolidated financial statements. (concluded) 7 EPL INTERMEDIATE, INC. (A Wholly-Owned Subsidiary of El Pollo Loco Holdings, Inc.) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying condensed consolidated financial statements are unaudited. EPL Intermediate, Inc. (Intermediate) and its wholly owned subsidiary El Pollo Loco, Inc. (EPL and collectively with Intermediate, the Company,) prepared these condensed consolidated financial statements in accordance with Article 10 of Regulation S-X. In compliance with those instructions, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The accompanying condensed consolidated financial statements include all adjustments (consisting of normal recurring adjustments and accruals) that management considers necessary for a fair presentation of its financial position and results of operations for the interim periods presented. The results of operations for the interim periods presented are not necessarily indicative of the results that may be expected for the entire year. The accompanying condensed consolidated financial statements should be read in conjunction with the Companys audited consolidated financial statements and the related notes thereto included in the Companys Annual Report on Form 10-K for the year ended December 27, 2006 (File No. 333-115644) as filed with the Securities and Exchange Commission (the Commission) on March 23, 2007. The Company uses a 52-, 53-week fiscal year ending on the last Wednesday of the calendar year. In a 52-week fiscal year, each quarter includes 13 weeks of operations; in a 53-week fiscal year, the first, second and third quarters each include 13 weeks of operations and the fourth quarter includes 14 weeks of operations. Fiscal year 2006, which ended December 27, 2006, and fiscal year 2007, which will end December 26, 2007, are both 52-week fiscal years. For simplicity of presentation, the Company has described the periods ended September 27, 2006 and September 26, 2007 as September 30, 2006 and 2007, respectively. The Company is a wholly-owned subsidiary of El Pollo Loco Holdings, Inc. (Holdings), which is a wholly owned indirect subsidiary of Chicken Acquisition Corp (CAC) which is owned by Trimaran Pollo Partners, LLC (the LLC). The Companys activities are performed principally through its wholly-owned subsidiary, EPL, which develops, franchises, licenses, and operates quick-service restaurants under the name El Pollo Loco®. 2. Acquisitions and Dispositions of Restaurants On June 29, 2007, the Company acquired the assets of three previously franchised restaurants (Las Vegas restaurants). The purchase price of $8.5 million consisted of cash and was accounted for using the purchase method of accounting in accordance with Statement of Financial Accounting Standards (SFAS) No. 141, Business Combinations. The Companys preliminary allocation of the purchase price to the fair value of the acquired assets is as follows: equipment, $0.1 million, and goodwill, $8.4 million. Results of operations of the Las Vegas restaurants are included in the Companys financial statements beginning as of the acquisition date. The Company expects to finalize the purchase price allocation by the end of fiscal 2007. In August and September of 2007, the Company sold eight restaurants to franchisees for a total of $7.5 million. These restaurants had an aggregate net book value of $1.6 million, and after a write off of goodwill of $8.8 million, in accordance with Statement of Accounting Standards No. 142, and a liability reduction of $0.1 million, the Company realized a $2.8 million loss that is included in other operating expenses in the accompanying condensed statements of operations. 3. Acquisition of the Company On September 27, 2005, Holdings entered into a stock purchase agreement (the Stock Purchase Agreement) among Chicken Acquisition Corp. (CAC), Holdings, Intermediate, EPL, the equity holders of Holdings, and American Securities Capital Partners, L.P. (ASCP). Pursuant to the Stock Purchase Agreement, CAC, an affiliate of Trimaran Fund II, L.L.C., agreed to purchase (the Acquisition) all of Holdings issued and outstanding common stock (other than certain shares exchanged by existing shareholders, including management, representing approximately 7.3% of Holdings). On November 18, 2005, Holdings, CAC, and the other parties to the
